Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claim 1 recites the limitation "the secondary-battery cell" in line 4.  There is insufficient antecedent basis for 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-5, 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over  Iwatsuki et al. WO 2016/072041 (See English US 20170279301) in view of Yoneda et al.  (JP2011/49151)
With respect to claim 1, Iwatsuki et al. discloses a battery pack 100 [Abstract; Figure 2] comprising: 

a battery module 10 that includes at least one secondary-battery cell 1 [0024-0025; Figure 2; Figure 4; Abstract]; 
an exterior case 2 that holds the battery module 10 and has an opening 27 [Figure 5; 0032]; 

 a connector holder 32/37 that is fixed to the exterior case 2 and has two main surfaces that include a first main surface exposed through the opening 27 of the exterior case 2, and a second main surface that is opposite the first main surface and faces an inside of the exterior case 2 [Figure 5; 0041-0043];
 a floating connector 3/33/31 connected with a center of the connector holder 32/37 in such a manner that the floating connector 3/33/31 floats in such a manner that an orientation or a position of the floating connector is variable upward, downward, leftward, and rightward, the floating connector 3/33/31 having an exposed surface exposed by the exterior case 2, and the floating connector 3/33/31 being able to be connected through the exposed surface with a device 53 to which the battery pack supplies electrical energy [0023-0024; Figure 4];  
a lead wire 5 fixed to an inner surface of the floating connector 3/33/31 that is opposite the exposed surface of the floating connector 3/33/31, the lead wire 5 extending through an inside of the exterior case 2, and the lead wire 5 connecting the floating connector 3/33/31 with the circuit board 4 [0035-0045; Figure 4]; 

Iwatsuki et al. does not disclose a positioning buffer that pushes the floating connector, and positions the floating connector at a predetermined original state when an external force is not applied to the floating connector.  


an exterior case 42 that holds a battery module;
 a connector holder 81/85 that is fixed to the exterior case 42 [Figures 17-18]; 
a floating connector 71/77/43 connected with a center of the connector holder 81/85 in such a manner that the floating connector 71/77/43 floats in such a manner that an orientation or a position of the floating connector 71/77/43 is variable upward, downward, leftward, and rightward, [0046; Figure 17; Figure 18; 0043-0060] and 
a positioning buffer 81A/81/86/76/84 that pushes the floating connector 71/77/43, and positions the floating connector 71/77/43 at a predetermined original state when an external force is not applied to the floating connector. [0017; 0045-0054; Figure 17; Figure 18]


Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the battery pack of Iwatsuki et al. to have included a positioning buffer that pushes the floating connector, and positions the floating connector at a predetermined original state when an external force is not applied to the floating connector, as disclosed in Yoneda et al., in order to allow for effective absorption of vibration and prevention of position shifts. [0054]



With respect to claim 2, Iwatsuki et al. does not disclose wherein 6 the positioning buffer is a cushioning component that is disposed between the connector holder and the floating connector.  

Yoneda et al. discloses wherein 6 the positioning buffer 81A/81/86/76/84 is a cushioning component that is disposed between the connector holder 81/85 and the floating connector 71/77/43. [Figure 17; Figure 18; 0043-0060]

Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the battery pack of Iwatsuki et al. to have included a positioning buffer wherein 6 the positioning buffer is a cushioning component that is disposed between the connector holder and the floating connector, as disclosed in Yoneda et al., in order to allow for effective absorption of vibration and prevention of position shifts. [0054]

With respect to claim 3, Iwatsuki et al. does not disclose wherein the positioning buffer is disposed at four corners between the connector holder and the floating connector.  

Yoneda et al. discloses wherein the positioning buffer 81A/81/86/76/84 is disposed at four corners between the connector holder 81/85 and the floating connector 71/77/43.
[Figure 17; Figure 18; 0043-0060]



With respect to claim 4, Iwatsuki et al. does not disclose wherein the connector holder has a frame that surrounds the floating connector, and the positioning buffer is disposed on an inner surface of the frame.  

Yoneda et al. discloses wherein the connector holder 81/85 has a frame that surrounds the floating connector 71/77/43, and the positioning buffer 81A/81/86/76/84 is disposed on an inner surface of the frame.  [Figure 17; Figure 18; 0043-0060]
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the battery pack of Iwatsuki et al. to have a frame that surrounds the floating connector, wherein the positioning buffer is disposed on an inner surface of the frame, as disclosed in Yoneda et al., in order to allow for effective absorption of vibration and prevention of position shifts. [0054]


With respect to claim 5, Iwatsuki et al. does not disclose wherein the floating connector has a connector base on a back-surface side of the floating connector, and the positioning buffer pushes the connector base.  

Yoneda et al. discloses wherein the floating connector 71/77/43 has an upper surface from which connecting rods are attached (connector base) on a back-surface side of the floating connector 71/77/43, and the positioning buffer 81A/81/86/76/84 pushes the connector base.  [0051; Figure 17; Figure 18; 0043-0060]

Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the battery pack of Iwatsuki et al. to have a connector base on a back-surface side of the floating connector, wherein the positioning buffer pushes the connector base, as disclosed in Yoneda et al., in order to allow for effective absorption of vibration and prevention of position shifts. [0054]


With respect to claim 7, Iwatsuki et al. discloses wherein the connector holder 32/37 has a fixing portion that allows the connector holder 32/37 to be inserted into the opening 27 of the exterior case 2 from an inside of the exterior case 2, and is used to fix the connector holder 32/37 to the opening 27 of the exterior case 2 from an inside of the exterior case 2.  [0041-0043]

Claims 6 & 8-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over  Iwatsuki et al. WO 2016/072041 (See English US 20170279301) in view of Yoneda et al.  (JP2011/49151) as applied to claim 1 above in further view of Lee et al. (US 2013/0143086).

With respect to claim 6, Iwatsuki et al. does not disclose wherein a tape that has a smooth surface is wound around the lead wire.  

Lee et al. discloses a battery pack comprising: a battery module that includes at least one secondary-battery cell; a connector 30, a lead wire 24 fixed to the connector 30 wherein a tape 32 that has a smooth surface is wound around the lead wire 24. [0022; 0060-0070; Figure 3; Figure 4]

Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the lead wire of Iwatsuki et al. to have a tape that has a smooth surface is wound around it, as disclosed in Lee et al., in order to allow for effective insulation. [0060-0070]

With respect to claim 8, Iwatsuki et al. does not disclose wherein the connector holder has a guide pipe on a side of the second main surface of the connector holder, the guide pipe is cylindrical, and the guide pipe surrounds the lead wire.  

Lee et al. discloses a battery pack comprising: a battery module that includes at least one secondary-battery cell; a connector 30, a lead wire 24 fixed to the connector 30 wherein a tubular hollow insulative pipe (cylindrical guide pipe) surrounds the lead wire 24. [0022; 0060-0070; Figure 3; Figure 4]



With respect to claim 9, Iwatsuki et al. discloses wherein the lead wire 5 is fixed to a center of the inner surface of the floating connector 3/33/31, and the lead wire 5 is perpendicular to the inner surface of the floating connector 3/33/31.  [Figure 3]


Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over  Iwatsuki et al. WO 2016/072041 (See English US 20170279301) in view of Yoneda et al.  (JP2011/49151)
With respect to claim 10, Iwatsuki et al. discloses a production method for a battery pack 100, the battery pack 100 [Abstract; Figure 2] including: 

a battery module 10 that includes at least one secondary-battery cell 1 [0024-0025; Figure 2; Figure 4; Abstract]; 
an exterior case 2 that holds the battery module 10 and has an opening 27 [Figure 5; 0032]; 
a circuit board 4 electrically connected with the secondary-battery cell 1 of the battery module 10 [0025; Figure 2; Figure 3; Figure 4];

 a floating connector 3/33/31 connected with a center of the connector holder 32/37 in such a manner that the floating connector 3/33/31 floats in such a manner that an orientation or a position of the floating connector is variable, the floating connector 3/33/31 being able to be connected with a device 53 to which the battery pack supplies electrical energy [0023-0024; Figure 4];  
a lead wire 5 that extends through an inside of the exterior case 2, and connects the floating connector 3/33/31 with the circuit board 4 [0035-0045; Figure 4]; 
the production method for the battery pack 100 comprising 
arranging the battery module and circuit board 4 in the exterior case [Figure 4; Figure 5; 0032]
inserting the lead wire 5 that extends from the circuit board 4 into the connector holder 32/37 [0030-0040]
connecting the lead wire 5 that has been inserted into the connected holder 32/37 with the floating connector 3/33/31; [0030-0040]
inserting the connector holder 32/37 into the opening 27 of the exterior case 2 from an inside of the exterior case 2 to fix [Figure 5; 0030-0045]

Iwatsuki et al. does not disclose inserting the connector holder into the opening of the exterior case from an inside of the exterior case to fix, in a state where a 


Yoneda et al. discloses a production method for a battery pack comprising  a battery pack 81/80/71 [Claim 9; Figure 17; Figure 18] including: 
an exterior case 42 that holds a battery module;
 a connector holder 81/85 that is fixed to the exterior case 42 [Figures 17-18]; 
a floating connector 71/77/43 connected with a center of the connector holder 81/85 in such a manner that the floating connector 71/77/43 floats in such a manner that an orientation or a position of the floating connector 71/77/43 is variable, [0046; Figure 17; Figure 18; 0043-0060]

the production method comprising inserting the connector holder 85 into the opening of the exterior case 42 from an inside of the exterior case 42 to fix, in a state where a positioning buffer 81A/81/86/76/84 is disposed between the connector holder 85 and the floating connector 71/77/43, and positions the floating connector 71/77/43 at a predetermined original state when an external force is not applied to the floating connector 71/77/43, and closing the exterior case 42. [0017; 0045-0054; Figure 17; Figure 18]




Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Nakayama et al. (US 2009/0121673).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KIRAN QURAISHI AKHTAR whose telephone number is (571)270-7589. The examiner can normally be reached Monday-Friday 9AM-7PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Milton I Cano can be reached on 313-446-4937. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/KIRAN Akhtar/Examiner, Art Unit 1723